DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-5 in the reply filed on October 18, 2021 is acknowledged.
Claims 6-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hendry (US 2002/0163106).
Regarding Claim 1, Hendry anticipates an injection molding apparatus (abstract), comprising: 
a mold, having a mold cavity (Fig. 1 abstract; paragraph [0031] mold cavity – 42); 
an injection device, adapted to inject a material into the mold cavity (so that the material is formed into a forming article (paragraphs [0031] [0042]…screw ram – 30 is used to force the molten plastic material – 40 in the injection molding machine – 12 through the nozzle – 14…into 
a porous structure, disposed on an inner surface of the mold cavity (Fig. 1 paragraph [0039] …metal porous member – 74 at the cavity end…), corresponding to a non-appearance surface of the forming article (Fig. 1 paragraph [0041] …gas is injected into the cavity along one surface (the “backside”) of the plastic material…); and 
a gas-driven unit, connected to the mold  (Fig. 1 paragraph [0067] gas injector devices are symmetrically disposed in the mold and connected to gas sources – 80…)and adapted to drive a gas to flow into (Fig. 5 paragraph [0040] …porous member – 74 allows gas to flow through it from the passageway – 78 into the mold cavity – 42 forming the gas layer – 64 between the mold cavity and one side of the molded part – 62… see also claim 20) or flow out of the mold cavity through the porous structure (paragraph [0068] …Gas can be vented back through the gas injector devices….).
Regarding Claim 5, Hendry anticipates all the limitations of Claim 1 and further anticipates that the porous structure is gas-permeable metal (Fig. 1 paragraphs [0039] [0040] …gas channel or conduit – 78 which transports gas from a gas supply – 80 external to the mold to and through the porous member – 74…;…metal porous member – 74 can be made of any porous metal material…).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendry (US 2002/0163106) in view of Ishizaka (JP2004-330676A).
Regarding Claim 2, Hendry anticipates all the limitations of Claim 1 but does not disclose that the mold cavity comprises a first forming space and a second forming space.
In the same field of endeavor, Ishizaka discloses an injection molding apparatus (abstract) whereby a thermoplastic resin is injected into a mold cavity formed between a movable and a cavity side mold half (Fig. 2 paragraph [0020] thermoplastic resin – 8 is injected into the cavity – 3 from the gate – 4 of the injection mechanism…) with a gas suppled from a gas feed means through a fine communication hole of a piece made of a porous metal under pressure (Fig. 1 paragraph [0017] ...the piece – 6 is made of an air-permeable metal…breathable metal is a metal having a fine communication hole through which a gas such as air or nitrogen gas can be easily passed…)
Moreover, this mold cavity comprises a first forming space (Fig. 1 paragraphs [0011] [0016]…a recessed part is provided on at least one inner wall surface of a cavity…; …recess – 5 is provided so as to penetrate the movable mold pate – 2a…) and a second forming space (Fig. 1a paragraph [0015] …a cavity – 3 is formed between the molds 1,2…)  width of the first forming space in a thickness direction of the forming article is greater than a width of the second forming 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Hendry to incorporate the teaching of Ishizaka whereby an injection molding apparatus with a mold, having a mold cavity with a gas-driven unit connected to it and adapted to drive gas to flow into or flow out of it through a porous structure, as disclosed by Hendry, to also include that the mold cavity comprises a first forming space and a second forming space with the width of the first forming space greater than the width of the second forming space in a thickness direction of the forming article, and the porous structure corresponding to the first forming space, as taught by Ishikawa. 
One with this ordinary skill in the art would be motivated to include this feature because where the porous structure corresponds to this first forming space having a width greater in the thickness direction of the forming article, the direction where the top surface portion is depressed and the direction in which the gas is ejected to pressurize the thermoplastic resin are opposite to each other causing the shrinkage and contraction, which normally occurs, to be suppressed by the gas pressure and defects such as sink marks are no longer allowed to be generated (paragraph [0021]). 
Regarding Claim 3, the combination of Hendry and Ishikawa disclose all the limitations of Claim 2 and Ishikawa further discloses that the inner surface of the mold cavity has a concave portion, the first forming space comprises the concave portion (Figs 3, 5- prior art paragraphs [0003] [0016] concave portion 13- is formed in a cavity – 12 into which a resin – 11 is injected…;, …cavity – 3 is formed in a shape corresponding to a desired product shape, and a concave portion – 5 is provided…) and a convex rib of the forming article is adapted to be formed inside the concave portion (Figs. 2, 3 paragraph [0016] 
Regarding Claim 4, the combination of Hendry and Ishikawa disclose all the limitations of Claim 3 and Ishikawa further discloses that the porous structure is adjacent to the concave portion (paragraph [0012]…gas is ejected through a bottom surface of a concave portion made of a breathable metal….).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE K. SWIER/              Examiner, Art Unit 1748                                                                                                                                                                                          
/MATTHEW J DANIELS/              Primary Examiner, Art Unit 1742